           Case 4:20-cv-05585-YGR Document 26 Filed 09/23/20 Page 1 of 4


1    VAN NESS FELDMAN LLP
     Brian L. Zagon, SBN 142403
2    Allison E. McAdam, SBN 226836
     3717 Mt. Diablo Blvd., Suite 200
3    Lafayette, CA 94549
     Telephone: (925) 282-8016
4    Email: bzagon@vnf.com
            amcadam@vnf.com
5
     Patrick O. Daugherty (Pro Hac Vice Forthcoming)
6    VAN NESS FELDMAN LLP
     1050 Thomas Jefferson Street, NW
7    Washington, DC 20007
     Telephone: (202) 298-1810
8    Facsimile: (202) 338-2416
     Email: pod@vnf.com
9
     Edward D. Gehres, III (Pro Hac Vice Forthcoming)
10   KRINO LLP
     1050 30th Street, NW
11   Washington, DC 20007
     Telephone: (202) 794-7035
12   Email: edg@krinolaw.com
13   Attorneys for Defendants
14

15                                 UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
17   REGINA L. NOLTE, individually and on          Case No: Case No. 20-cv-05585-SK
     behalf of others similar situated,
18                                                 CONSENT MOTION FOR EXTENSION
            Plaintiff,                             OF TIME AND TO CONTINUE CASE
19                                                 MANAGEMENT CONFERENCE
     v.
20
     DINO FRANKLIN JR., TRIBAL
21   CHAIRMAN OF THE KASHIA BAND OF                Hon. Judge Sallie Kim
     POMO INDIANS OF THE STEWARTS
22   POINT RANCHERIA, et al.,                      Complaint Filed: August 12, 2020
23          Defendants.
24

25

26

27

28



       CONSENT MOTION FOR EXTENSION OF TIME AND TO CONTINUE CASE MANAGEMENT CONFERENCE,
                                       Case No. 20-cv-05585-SK
           Case 4:20-cv-05585-YGR Document 26 Filed 09/23/20 Page 2 of 4


1           Defendants (as defined immediately below), by counsel and pursuant to Rule 6(b)(1) of the

2    Federal Rules of Civil Procedure and Rule 6-3 of the Local Rules of this Court, hereby move for an

3    extension of time within which Defendants shall file their responsive pleading(s) in this matter to

4    November 1, 2020. Defendants include:

5               •   Dino Franklin, Jr., Chairman, Kashia Band of Pomo Indians of the Stewarts Point
                    Rancheria, a federally-recognized Indian Tribe, 1 sued in his official and individual
6                   capacities;
7               •   Glenda Jacob McGill, Vice Chair of the Tribal Council of the Kashia Band of Pomo
                    Indians of the Stewarts Point Rancheria, sued in her official and individual
8                   capacities;
9               •   Marlene Adam, Secretary of the Tribal Council of the Kashia Band of Pomo Indians
                    of the Stewarts Point Rancheria, sued in her official and individual capacities; 2
10
                •   Savannah Gomes, Treasurer of the Tribal Council of the Kashia Band of Pomo
11                  Indians of the Stewarts Point Rancheria, sued in her official and individual
                    capacities;
12
                •   Tara Antone, Member-at-Large, of the Tribal Council of the Kashia Band of Pomo
13                  Indians of the Stewarts Point Rancheria, sued in her official and individual
                    capacities; 3
14
                •   Susan G. Smith, Member-at-Large, of the Tribal Council of the Kashia Band of
15                  Pomo Indians of the Stewarts Point Rancheria, sued in her official and individual
                    capacities;
16
                •   Elayne Muro, Member-at-Large, of the Tribal Council of the Kashia Band of Pomo
17                  Indians of the Stewarts Point Rancheria, sued in her official and individual
                    capacities;
18
                •   Derick Franklin, Chair of the Board of Directors of Kashia Services, a tribal
19                  business entity formed, owned, operated, and regulated by the Kashia Band of
                    Pomo Indians of the Stewarts Point Rancheria, sued in his individual capacity;
20
                •   Naomi Atchley, Vice Chair of the Board of Directors of Kashia Services, sued in
21                  her individual capacity;
22              •   Adrienne Antone, Secretary of the Board of Directors of Kashia Services, sued in
                    her individual capacity;
23
                •   Sandy Pinola, Assistant Office Manager, Kashia Services, sued in her individual
24                  capacity.
25

26   1 Indian Entities Recognized by and Eligible To Receive Services From the United States Bureau of
     Indian Affairs, 85 Fed. Reg. 5,462 (Jan. 30, 2020).
27   2 Secretary Adam is incorrectly identified in the Complaint as a Member-at-Large of the Tribal Council.
     3 Member-at-Large Antone is incorrectly identified in the Complaint as the Secretary of the Tribal
28
     Council.
                                                 2
     CONSENT MOTION FOR EXTENSION OF TIME AND TO CONTINUE CASE MANAGEMENT CONFERENCE, Case
                                        No. 20-cv-05585-SK
            Case 4:20-cv-05585-YGR Document 26 Filed 09/23/20 Page 3 of 4


1           Defendants state the following in support this Consent Motion for Extension of Time:

2           1.      Plaintiff filed a Class Action Complaint (the “Complaint”) in the above-captioned matter

3    on August 12, 2020.

4           2.      Plaintiff asserts that service of process on Defendants was made via U.S. Mail to the

5    Office of the Kashia Band of Pomo Indians Tribal Council in Santa Rosa, California and to a P.O. Box.

6    See ECF Nos. 14-24.

7           3.      Undersigned counsel for Defendants was recently retained by all Defendants in this matter

8    and continues to review the factual and legal allegations contained in the Complaint and seeks additional

9    time to respond to the allegations.

10          4.      Counsel for Defendants has communicated with counsel for Plaintiffs, who are agreeable

11   to, and consent to, the requested extension.

12          5.      Accordingly, Defendants move this Court to extend the deadline for Defendants to file

13   their responsible pleadings to November 1, 2020.

14          6.      This is Defendants’ first motion for extension of time in this action.

15          7.      As demonstrated by the fact that this is a Consent Motion, the requested extension will

16   neither prejudice Plaintiffs nor result in undue delay.

17          8.      The additional time will permit counsel for Defendants to explore whether a joint response

18   can be made on behalf of all Defendants.

19          9.      Seven of the eleven Defendants are elected members of the Tribal Council of the Kashia

20   Band of Pomo Indians of the Stewarts Point Rancheria. The Tribal Council is responsible for managing

21   the Tribe’s Coronavirus response efforts. Additionally, since the filing of the suit, these elected officials

22   have had to devote significant time to responding to wildfires threatening the Stewarts Point Rancheria,

23   resulting in evacuation warnings and mandatory evacuations.

24          Defendants also request, and Plaintiff does not oppose, continuing the Initial Case Management

25   Conference, previously set for November 16, 2020, to a date after Defendants file their responsive

26   pleadings in this matter and after Plaintiff has had an opportunity to respond to any filings made by

27   Defendants.

28          Defendants make this request without prejudice to their ability to later raise jurisdictional defenses

                                                 3
     CONSENT MOTION FOR EXTENSION OF TIME AND TO CONTINUE CASE MANAGEMENT CONFERENCE, Case
                                        No. 20-cv-05585-SK
           Case 4:20-cv-05585-YGR Document 26 Filed 09/23/20 Page 4 of 4


1    as appropriate.

2           A proposed Order is attached for the Court’s consideration.

3           WHEREFORE, for the foregoing reasons, Defendants respectfully request that the Court grant

4    this Consent Motion for Extension of Time and enter an Order extending the time within which they may

5    file responsive pleadings up to and including November 1, 2020 and that the Initial Case Management

6    Conference be reset for a date after Defendants file their responsive pleadings in this matter and after

7    Plaintiff has had an opportunity to respond to any filings made by Defendants.

8

9    DATED: September 23, 2020                           VAN NESS FELDMAN LLP

10
                                                         By:       /s/ Brian L. Zagon
11                                                             Brian L. Zagon
                                                               Allison E. McAdam
12
                                                               Patrick O. Daugherty (Pro Hac Vice
13                                                             Forthcoming)
                                                               VAN NESS FELDMAN LLP
14                                                             1050 Thomas Jefferson Street, NW
                                                               Washington, DC 20007
15                                                             Telephone: (202) 298-1810
                                                               Facsimile: (202) 338-2416
16                                                             Email: pod@vnf.com
17                                                             Edward D. Gehres, III (Pro Hac Vice
                                                               Forthcoming)
18                                                             KRINO LLP
                                                               1050 30th Street, NW
19                                                             Washington, DC 20007
                                                               Telephone: (202) 794-7035
20                                                             Email: edg@krinolaw.com
21                                                             Attorneys for Defendants
22

23

24

25

26

27

28

                                                 4
     CONSENT MOTION FOR EXTENSION OF TIME AND TO CONTINUE CASE MANAGEMENT CONFERENCE, Case
                                        No. 20-cv-05585-SK
